


Exhibit 10.50

 

FORM OF

CHANGE OF CONTROL SEVERANCE AGREEMENT

(For Specified Executives of the Company (other than Section 16 Officers and the
CEO))

(effective after July 14, 2009)

 

 

This Change of Control Severance Agreement (the “Agreement”) is entered into
this            day of                           , 20     (the “Effective Date”)
between                                      (“Executive”) and Agilent
Technologies, Inc., a Delaware corporation (the “Company”).  This Agreement
supersedes and replaces all prior agreements and understandings on the matters
set forth herein between Executive and the Company.  This Agreement is intended
to provide Executive with the compensation and benefits described herein upon
the occurrence of specific events following a change of control of the ownership
of the Company (defined as “Change of Control”).

 

RECITALS

 

A.                                    As is the case with most, if not all,
publicly-traded businesses, it is expected that the Company from time to time
may consider or may be presented with the need to consider the possibility of an
acquisition by another company or other change in control of the ownership of
the Company.  The Board of Directors of the Company (the “Board”) recognizes
that such considerations can be a distraction to Executive and can cause the
Executive to consider alternative employment opportunities or to be influenced
by the impact of a possible change in control of the ownership of the Company on
Executive’s personal circumstances in evaluating such possibilities.  The Board
has determined that it is in the best interests of the Company and its
shareholders to assure that the Company will have the continued dedication and
objectivity of Executive, notwithstanding the possibility, threat or occurrence
of a Change of Control of the Company.

 

B.                                    The Board believes that it is in the best
interests of the Company and its shareholders to provide Executive with an
incentive to continue his or her employment and to motivate Executive to
maximize the value of the Company upon a Change of Control for the benefit of
its shareholders.

 

C.                                    The Board believes that it is important to
provide Executive with certain benefits upon Executive’s termination of
employment in certain instances upon or following a Change of Control that
provide Executive with enhanced financial security and incentive and
encouragement to Executive to remain with the Company notwithstanding the
possibility of a Change of Control.

 

D.                                    At the same time, the Board expects the
Company to receive certain benefits in exchange for providing Executive with
this measure of financial security and incentive under the Agreement. 
Therefore, the Board believes that the Executive should provide various specific
commitments which are intended to assure the Company that Executive will not
direct Executive’s skills, experience and knowledge to the detriment of the
Company for a period not to exceed the period during which payments are being
made to Executive under this Agreement.

 

E.                                      Certain capitalized terms used in this
Agreement are defined in Article VII.

 

1

--------------------------------------------------------------------------------


 

The Company and Executive hereby agree as follows:

 


ARTICLE I.

EMPLOYMENT BY THE COMPANY


 


1.1                               EXECUTIVE IS CURRENTLY EMPLOYED AS AN
EXECUTIVE II OR EXECUTIVE III LEVEL EMPLOYEE OF THE COMPANY.


 


1.2                               EXECUTIVE SHALL BE ENTITLED TO THE RIGHTS AND
BENEFITS OF THIS AGREEMENT AND THIS AGREEMENT MAY NOT BE TERMINATED, EXCEPT AS
OTHERWISE PROVIDED IN SECTION 4.5, IF EXECUTIVE IS AN EXECUTIVE II OR EXECUTIVE
III LEVEL EMPLOYEE OF THE COMPANY ON THE DATE OF THE OCCURRENCE OF ANY EVENT SET
FORTH IN SECTION 2.1(A) OR SECTION 2.2(A) HEREOF (THE “SECTION 1.2 DATE.”).  THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO CONTAINED IN ARTICLES III THROUGH
VIII SHALL SURVIVE ANY TERMINATION FOR THE LONGER OF (I) TWENTY-FOUR (24) MONTHS
FOLLOWING A TERMINATION EVENT (AS HEREINAFTER DEFINED) (THE “TERM”) OR (II) SUCH
LONGER PERIOD PROVIDED FOR IN THIS AGREEMENT.


 


1.3                               THE COMPANY AND EXECUTIVE EACH AGREE AND
ACKNOWLEDGE THAT EXECUTIVE IS EMPLOYED BY THE COMPANY AS AN “AT-WILL” EMPLOYEE
AND THAT EITHER EXECUTIVE OR THE COMPANY HAS THE RIGHT AT ANY TIME TO TERMINATE
OR TO CHANGE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, INCLUDING A CHANGE TO A
POSITION THAT IS NO LONGER AN EXECUTIVE II LEVEL EMPLOYEE, WITH OR WITHOUT CAUSE
OR ADVANCE NOTICE, FOR ANY REASON OR FOR NO REASON.  THE COMPANY AND EXECUTIVE
WISH TO SET FORTH THE COMPENSATION AND BENEFITS WHICH EXECUTIVE SHALL BE
ENTITLED TO RECEIVE IN THE EVENT THAT EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
TERMINATES UNDER THE CIRCUMSTANCES DESCRIBED IN ARTICLE II OF THIS AGREEMENT.


 


1.4                               THE DUTIES AND OBLIGATIONS OF THE COMPANY TO
EXECUTIVE UNDER THIS AGREEMENT SHALL BE IN CONSIDERATION FOR [EXECUTIVE’S PAST
SERVICES TO THE COMPANY,] EXECUTIVE’S CONTINUED EMPLOYMENT WITH THE COMPANY,
EXECUTIVE’S COMPLIANCE WITH THE OBLIGATIONS DESCRIBED IN SECTION 4.2, AND
EXECUTIVE’S EXECUTION OF THE GENERAL WAIVER AND RELEASE DESCRIBED IN
SECTION 4.3.   THE COMPANY AND EXECUTIVE AGREE THAT EXECUTIVE’S COMPLIANCE WITH
THE OBLIGATIONS DESCRIBED IN SECTION 4.2 AND EXECUTIVE’S EXECUTION OF THE
GENERAL WAIVER AND RELEASE DESCRIBED IN SECTION 4.3 ARE PRECONDITIONS TO
EXECUTIVE’S ENTITLEMENT TO THE RECEIPT OF BENEFITS UNDER THIS AGREEMENT AND THAT
THESE BENEFITS SHALL NOT BE EARNED UNLESS ALL SUCH CONDITIONS HAVE BEEN
SATISFIED THROUGH THE SCHEDULED DATE OF PAYMENT.  THE COMPANY HEREBY DECLARES
THAT IT HAS RELIED UPON EXECUTIVE’S COMMITMENTS UNDER THIS AGREEMENT TO COMPLY
WITH THE REQUIREMENTS OF ARTICLE IV, AND WOULD NOT HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT OR TO EXECUTE THIS AGREEMENT IN THE ABSENCE OF SUCH
COMMITMENTS.


 


ARTICLE II.

TERMINATION EVENTS


 


2.1                               INVOLUNTARY TERMINATION UPON OR FOLLOWING
CHANGE OF CONTROL.


 


(A)                                  IN THE EVENT EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY AND ITS SUBSIDIARIES IS INVOLUNTARILY TERMINATED AT ANY TIME BY THE
COMPANY WITHOUT CAUSE EITHER (I) AT

 

2

--------------------------------------------------------------------------------



 


THE TIME OF OR WITHIN TWENTY-FOUR (24) MONTHS FOLLOWING THE OCCURRENCE OF A
CHANGE OF CONTROL, (II) WITHIN THREE (3) MONTHS PRIOR TO A CHANGE OF CONTROL,
WHETHER OR NOT SUCH TERMINATION IS AT THE REQUEST OF AN “ACQUIROR”, OR (III) AT
ANY TIME PRIOR TO A CHANGE OF CONTROL, IF SUCH TERMINATION IS AT THE REQUEST OF
AN ACQUIROR, THEN, UPON SUCH CHANGE OF CONTROL, SUCH TERMINATION OF EMPLOYMENT
WILL BE A TERMINATION EVENT AND THE COMPANY SHALL PAY EXECUTIVE THE COMPENSATION
AND BENEFITS DESCRIBED IN AND AT THE TIMES PROVIDED UNDER ARTICLE III.   FOR ALL
PURPOSES OF THIS AGREEMENT THE TERM “ACQUIROR” IS EITHER A PERSON OR A MEMBER OF
A GROUP OF RELATED PERSONS REPRESENTING SUCH GROUP THAT IN EITHER CASE OBTAINS
EFFECTIVE CONTROL OF THE COMPANY IN THE TRANSACTION OR A GROUP OF RELATED
TRANSACTIONS CONSTITUTING THE CHANGE OF CONTROL.


 


(B)                                 IN THE EVENT EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY AND ITS SUBSIDIARIES IS EITHER INVOLUNTARILY TERMINATED BY THE COMPANY
WITH CAUSE AT ANY TIME, OR IS INVOLUNTARILY TERMINATED BY THE COMPANY WITHOUT
CAUSE AT ANY TIME OTHER THAN UNDER THE CIRCUMSTANCES DESCRIBED IN
SECTION 2.1(A), THEN SUCH TERMINATION OF EMPLOYMENT WILL NOT BE A TERMINATION
EVENT, EXECUTIVE WILL NOT BE ENTITLED TO RECEIVE ANY PAYMENTS OR BENEFITS UNDER
THE PROVISIONS OF THIS AGREEMENT, AND THE COMPANY WILL CEASE PAYING COMPENSATION
OR PROVIDING BENEFITS TO EXECUTIVE AS OF EXECUTIVE’S TERMINATION DATE.


 


2.2                               VOLUNTARY TERMINATION UPON OR FOLLOWING CHANGE
OF CONTROL.


 


(A)                                  EXECUTIVE MAY VOLUNTARILY TERMINATE HIS
EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES AT ANY TIME.  IN THE EVENT
EXECUTIVE VOLUNTARILY TERMINATES HIS EMPLOYMENT WITHIN THREE (3) MONTHS OF THE
OCCURRENCE OF AN EVENT CONSTITUTING GOOD REASON AND ON ACCOUNT OF AN EVENT
CONSTITUTING GOOD REASON, WHICH EVENT OCCURS EITHER (I) AT THE TIME OF OR WITHIN
TWENTY-FOUR (24) MONTHS FOLLOWING THE OCCURRENCE OF A CHANGE OF CONTROL,
(II) WITHIN THREE (3) MONTHS PRIOR TO A CHANGE OF CONTROL, WHETHER OR NOT SUCH
TERMINATION IS AT THE REQUEST OF AN ACQUIROR, OR (III) AT ANY TIME PRIOR TO A
CHANGE OF CONTROL, IF SUCH TRIGGERING EVENT OR EXECUTIVE’S TERMINATION IS AT THE
REQUEST OF AN ACQUIROR, THEN, UPON SUCH CHANGE OF CONTROL, SUCH TERMINATION OF
EMPLOYMENT WILL BE A TERMINATION EVENT AND THE COMPANY SHALL PAY EXECUTIVE THE
COMPENSATION AND BENEFITS DESCRIBED IN AND AT THE TIMES PROVIDED UNDER
ARTICLE III.


 


(B)                                 IN THE EVENT (I) EXECUTIVE VOLUNTARILY
TERMINATES HIS EMPLOYMENT FOR ANY REASON OTHER THAN ON ACCOUNT OF AN EVENT
CONSTITUTING GOOD REASON UNDER THE CIRCUMSTANCES DESCRIBED IN SECTION 2.2(A), OR
(II) EXECUTIVE’S EMPLOYMENT TERMINATES ON ACCOUNT OF EITHER DEATH OR PHYSICAL OR
MENTAL DISABILITY, THEN SUCH TERMINATION OF EMPLOYMENT WILL NOT BE A TERMINATION
EVENT, EXECUTIVE WILL NOT BE ENTITLED TO RECEIVE ANY PAYMENTS OR BENEFITS UNDER
THE PROVISIONS OF THIS AGREEMENT, AND THE COMPANY WILL CEASE PAYING COMPENSATION
OR PROVIDING BENEFITS TO EXECUTIVE AS OF THE EXECUTIVE’S TERMINATION DATE.


 


ARTICLE III.

COMPENSATION AND BENEFITS PAYABLE


 


3.1                               RIGHT TO BENEFITS.  IF A TERMINATION EVENT
OCCURS, EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE BENEFITS DESCRIBED IN THIS
AGREEMENT SO LONG AS EXECUTIVE COMPLIES WITH THE RESTRICTIONS AND LIMITATIONS
SET FORTH IN ARTICLE IV; PROVIDED, FURTHER, THAT THE EXECUTIVE MUST EXECUTE THE
EMPLOYEE RELEASE (AS DEFINED IN SECTION 4.3); AND THE TIME PERIOD FOR REVOCATION
OF SUCH RELEASE MUST HAVE ELAPSED (AN “EFFECTIVE RELEASE”), WITHIN SIXTY (60)
DAYS OF THE

 

3

--------------------------------------------------------------------------------



 


TERMINATION EVENT WHICH RELEASE SHALL REMAIN IN EFFECT AT THE TIME THAT THE
BENEFITS OF THIS ARTICLE III ARE PAID.  IF A TERMINATION EVENT DOES NOT OCCUR,
EXECUTIVE SHALL NOT BE ENTITLED TO RECEIVE ANY BENEFITS DESCRIBED IN THIS
AGREEMENT, EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH HEREIN.


 


3.2                               SALARY CONTINUATION.  UPON THE OCCURRENCE OF A
TERMINATION EVENT, EXECUTIVE SHALL RECEIVE ONE TIMES THE SUM OF EXECUTIVE’S BASE
SALARY PLUS TARGET BONUS, LESS ANY APPLICABLE WITHHOLDING OF FEDERAL, STATE OR
LOCAL TAXES AMOUNTS TO BE PAID UNDER THIS SECTION SHALL BE PAID IN A LUMP SUM NO
LATER THAN THE LATER OF THIRTY (30) DAYS AFTER THE DATE OF THE TERMINATION EVENT
OR THE DATE OF AN EFFECTIVE RELEASE.


 


3.3                               HEALTH INSURANCE COVERAGE.

 

Upon the occurrence of a Termination Event, Executive shall be entitled to
receive an amount equal to Forty-Thousand U.S. Dollars ($40,000) (the “Health
Expense Benefit”).  The purpose of the Health Expense Benefit is to assist
Executive with healthcare expenses, including additional health plan premium
payments that may result from the occurrence of a Termination Event.  Amounts to
be paid under this section shall be paid in a lump sum no later than the later
of thirty (30) days after the date of the Termination Event or the date of an
Effective Release.

 

This Section 3.3 provides only for the Company’s payment of the Health Expense
Benefit.  This Section 3.3 does not affect the rights of Executive or
Executive’s covered dependents under any applicable law with respect to health
insurance continuation coverage.

 


3.4                               STOCK AWARD ACCELERATION.  EXECUTIVE’S STOCK
OPTIONS WHICH ARE OUTSTANDING AS OF THE DATE OF THE TERMINATION EVENT (THE
“STOCK OPTIONS”) SHALL BECOME FULLY VESTED UPON THE OCCURRENCE OF THE
TERMINATION EVENT AND EXERCISABLE SO LONG AS EXECUTIVE COMPLIES WITH THE
RESTRICTIONS AND LIMITATIONS SET FORTH IN ARTICLE IV.  THE MAXIMUM PERIOD OF
TIME DURING WHICH THE STOCK OPTIONS SHALL REMAIN EXERCISABLE, AND ALL OTHER
TERMS AND CONDITIONS OF THE STOCK OPTIONS, SHALL BE AS SPECIFIED IN THE RELEVANT
STOCK OPTION AGREEMENTS AND RELEVANT STOCK PLANS UNDER WHICH THE STOCK OPTION
WERE GRANTED.  THE TERM “STOCK OPTIONS” SHALL NOT INCLUDE ANY RIGHTS OF THE
EXECUTIVE UNDER THE COMPANY’S EMPLOYEE STOCK PURCHASE PLAN.

 

Executive’s restricted stock awards that are outstanding as of the date of the
Termination Event (“Restricted Stock”) and that are not subject to
performance-based vesting shall become fully vested and free from any
contractual rights of the Company to repurchase or otherwise reacquire the
Restricted Stock as a result of Executive’s termination of employment.  All
shares of Restricted Stock which have not yet been delivered to Executive or his
designee (whether because subject to joint escrow instructions or otherwise)
shall be delivered to Executive or his designee as soon as administratively
feasible after the occurrence of a Termination Event.  Executive’s restricted
stock awards that are subject to performance-based vesting shall be covered by
the terms of the applicable award agreement.

 


THE TREATMENT OF EXECUTIVE’S OTHER AWARDS, IF ANY, OUTSTANDING UNDER THE 1999
STOCK PLAN OF THE COMPANY, OR ANY SUCCESSOR PLAN THERETO (TOGETHER THE “STOCK
PLAN”), AT THE TIME OF THE TERMINATION EVENT SHALL BE GOVERNED BY THE RESPECTIVE
AWARD AGREEMENT.  THIS INCLUDES BUT IS NOT LIMITED TO RESTRICTED STOCK UNITS,
AWARDS UNDER THE LONG-TERM PERFORMANCE PROGRAM, AND INCLUDES AWARDS MADE
PURSUANT TO THE STOCK PLAN WHICH MAY BE SETTLED IN CASH.

 

4

--------------------------------------------------------------------------------



 


3.5                               BONUS.  IF A TERMINATION EVENT OCCURS,
EXECUTIVE SHALL RECEIVE A PRO-RATED BONUS UNDER ANY BONUS PLAN APPLICABLE TO
EXECUTIVE, WHICH IS IN PLACE AT THE TIME OF THE TERMINATION EVENT FOR THE
PERFORMANCE PERIOD IN WHICH THE TERMINATION EVENT OCCURS.  THE AMOUNT OF THE
BONUS SHALL BE CALCULATED UNDER THE TERMS OF SUCH BONUS PROGRAM AS ESTABLISHED
BY THE COMPANY, INCLUDING WHETHER OR NOT, OR TO WHAT DEGREE, ANY
PERFORMANCE-BASED CONDITIONS HAVE BEEN MET, AND SHALL BE EQUAL TO THE AMOUNT OF
THE BONUS THE EXECUTIVE WOULD HAVE BEEN PAID UNDER THE TERMS OF SUCH BONUS
PROGRAM HAD THE EXECUTIVE CONTINUED HIS EMPLOYMENT WITH THE COMPANY UNTIL THE
END OF SUCH PERFORMANCE PERIOD MULTIPLIED BY A FRACTION IN WHICH (I) THE
NUMERATOR IS THE NUMBER OF DAYS FROM AND INCLUDING THE FIRST DAY OF THE
PERFORMANCE PERIOD UNTIL AND INCLUDING THE DATE OF THE TERMINATION EVENT, AND
(II) THE DENOMINATOR IS THE NUMBER OF DAYS IN THE PERFORMANCE PERIOD.  SUCH
BONUS SHALL BE PAID ON THE DATE EXECUTIVE WOULD HAVE RECEIVED THE BONUS IF THE
TERMINATION EVENT HAD NOT OCCURRED DURING SUCH PERFORMANCE PERIOD; PROVIDED,
HOWEVER, THAT IN ANY EVENT SUCH BONUS WILL BE PAID NO LATER THAN TWO AND
ONE-HALF (2 ½) MONTHS AFTER THE END OF THE CALENDAR YEAR IN WHICH THE
TERMINATION EVENT OCCURS.  EXECUTIVE’S RIGHTS TO THE PAYMENT PROVIDED IN THIS
SECTION 3.5 SHALL NOT BE TERMINATED BY THE APPLICATION OF SECTION 4.2 OF THIS
AGREEMENT.  THIS SECTION 3.5 SHALL NOT APPLY TO AWARDS PURSUANT TO THE STOCK
PLAN.


 


3.6                               MITIGATION.  EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED HEREIN, EXECUTIVE SHALL NOT BE REQUIRED TO MITIGATE DAMAGES OR THE
AMOUNT OF ANY PAYMENT PROVIDED UNDER THIS AGREEMENT BY SEEKING OTHER EMPLOYMENT
OR OTHERWISE, NOR SHALL THE AMOUNT OF ANY PAYMENT PROVIDED FOR UNDER THIS
AGREEMENT BE REDUCED BY ANY COMPENSATION EARNED BY EXECUTIVE AS A RESULT OF
EMPLOYMENT BY ANOTHER EMPLOYER OR BY RETIREMENT BENEFITS AFTER THE DATE OF THE
TERMINATION EVENT, OR OTHERWISE.


 

3.7                               Compliance with Section 409A.  In the event
that (i) one or more payments of compensation or benefits received or to be
received by Executive pursuant to this Agreement (“Agreement Payment”) would
constitute deferred compensation subject to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and (ii)  Executive is deemed at the time
of such termination of employment to be a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code, then such Payment shall not be made or
commence until the earlier of (i) the expiration of the six (6)-month period
measured from the date of Executive’s “separation from service” (as such term is
at the time defined in Treasury Regulations under Section 409A of the Code) with
the Company or (ii) such earlier time permitted under Section 409A of the Code
and the regulations or other authority promulgated thereunder; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to Executive under Section 409A of the Code,
including (without limitation) the additional twenty percent (20%) tax for which
Executive would otherwise be liable under Section 409A(a)(1)(B) of the Code in
the absence of such deferral.  During any period in which an Agreement Payment
to Executive is deferred pursuant to the foregoing, Executive shall be entitled
to interest on the deferred Agreement Payment at a per annum rate equal to the
highest rate of interest applicable to six (6)-month non-callable certificates
of deposit with daily compounding offered by the following institutions: 
Citibank N.A., Wells Fargo Bank, N.A. or Bank of America, on the date of such
separation from service. Upon the expiration of the applicable deferral period,
any Agreement Payment which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this paragraph
shall be paid to Executive or his beneficiary in one lump sum, including all
accrued interest.

 

5

--------------------------------------------------------------------------------



 


ARTICLE IV.

LIMITATIONS AND CONDITIONS ON BENEFITS; AMENDMENT OF AGREEMENT


 


4.1                               REDUCTION IN PAYMENTS AND BENEFITS;
WITHHOLDING TAXES.  THE BENEFITS PROVIDED UNDER THIS AGREEMENT ARE IN LIEU OF
ANY BENEFIT PROVIDED UNDER ANY OTHER SEVERANCE PLAN, PROGRAM OR ARRANGEMENT OF
THE COMPANY IN EFFECT AT THE TIME OF A TERMINATION EVENT.  THE COMPANY SHALL
WITHHOLD APPROPRIATE FEDERAL, STATE OR LOCAL INCOME, EMPLOYMENT AND OTHER
APPLICABLE TAXES FROM ANY PAYMENTS HEREUNDER.


 


4.2                               OBLIGATIONS OF THE EXECUTIVE.


 


(A)                                  FOR TWO YEARS FOLLOWING THE TERMINATION
EVENT, EXECUTIVE AGREES NOT TO PERSONALLY SOLICIT ANY OF THE EMPLOYEES EITHER OF
THE COMPANY OR OF ANY ENTITY IN WHICH THE COMPANY DIRECTLY OR INDIRECTLY
POSSESSES THE ABILITY TO DETERMINE THE VOTING OF 50% OR MORE OF THE VOTING
SECURITIES OF SUCH ENTITY (INCLUDING TWO-PARTY JOINT VENTURES IN WHICH EACH
PARTY POSSESSES 50% OF THE TOTAL VOTING POWER OF THE ENTITY) TO BECOME EMPLOYED
ELSEWHERE OR PROVIDE THE NAMES OF SUCH EMPLOYEES TO ANY OTHER COMPANY WHICH
EXECUTIVE HAS REASON TO BELIEVE WILL SOLICIT SUCH EMPLOYEES.


 


(B)                                 FOLLOWING THE OCCURRENCE OF A TERMINATION
EVENT, EXECUTIVE AGREES TO CONTINUE TO SATISFY HIS OBLIGATIONS UNDER THE TERMS
OF THE COMPANY’S STANDARD FORM OF PROPRIETARY INFORMATION AND NON-DISCLOSURE
AGREEMENT PREVIOUSLY EXECUTED BY EXECUTIVE (OR ANY COMPARABLE AGREEMENT
SUBSEQUENTLY EXECUTED BY EXECUTIVE IN SUBSTITUTION OR SUPPLEMENT THERETO). 
EXECUTIVE’S OBLIGATIONS UNDER THIS SECTION 4.2(B) SHALL NOT BE LIMITED TO THE
TERM.


 


(C)                                  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT
ALTHOUGH EXECUTIVE AND THE COMPANY CONSIDER THE RESTRICTIONS CONTAINED IN THIS
SECTION 4 TO BE REASONABLE, IF A FINAL JUDICIAL DETERMINATION IS MADE BY A COURT
OF COMPETENT JURISDICTION THAT THE TIME OR TERRITORY OR ANY OTHER RESTRICTION
CONTAINED IN THIS AGREEMENT IS AN UNENFORCEABLE RESTRICTION AGAINST EXECUTIVE,
THE PROVISIONS OF THIS AGREEMENT SHALL NOT BE RENDERED VOID, BUT SHALL BE DEEMED
AMENDED TO APPLY AS TO SUCH MAXIMUM TIME OR TERRITORY AND TO SUCH MAXIMUM EXTENT
AS SUCH COURT MAY JUDICIALLY DETERMINE OR INDICATE TO BE ENFORCEABLE. 
ALTERNATIVELY, IF ANY COURT OF COMPETENT JURISDICTION FINDS THAT ANY RESTRICTION
CONTAINED IN THIS AGREEMENT IS UNENFORCEABLE, AND SUCH RESTRICTION CANNOT BE
AMENDED SO AS TO MAKE IT ENFORCEABLE, SUCH FINDING SHALL NOT AFFECT THE
ENFORCEABILITY OF ANY OF THE OTHER RESTRICTIONS CONTAINED HEREIN.


 


(D)                                 EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE
COMPANY’S REMEDIES AT LAW FOR A BREACH OR THREATENED BREACH OF ANY OF THE
PROVISIONS OF SECTION 4.2(A) OR SECTION 4.2(B) WOULD BE INADEQUATE AND, IN
RECOGNITION OF THIS FACT, EXECUTIVE AGREES THAT, IN THE EVENT OF SUCH A BREACH
OR THREATENED BREACH, IN ADDITION TO ANY REMEDIES AT LAW, THE COMPANY, WITHOUT
POSTING ANY BOND, SHALL, WITH RESPECT TO A BREACH OR THREATENED BREACH OF
SECTION 4.2(A) OR SECTION 4.2(B) ONLY, OBTAIN EQUITABLE RELIEF IN THE FORM OF
SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER, TEMPORARY OR PERMANENT
INJUNCTION, OR ANY OTHER EQUITABLE REMEDY WHICH MAY THEN BE AVAILABLE.


 


4.3                               EMPLOYEE RELEASE PRIOR TO RECEIPT OF
BENEFITS.  UPON THE OCCURRENCE OF A TERMINATION EVENT, AND PRIOR TO THE RECEIPT
OF ANY BENEFITS UNDER THIS AGREEMENT ON ACCOUNT OF THE OCCURRENCE OF A
TERMINATION EVENT, EXECUTIVE SHALL, AS OF THE DATE OF A TERMINATION EVENT,

 

6

--------------------------------------------------------------------------------



 


EXECUTE AN EMPLOYEE RELEASE SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
EXHIBIT A (“RELEASE”) AS SHALL BE DETERMINED BY THE COMPANY.  SUCH EMPLOYEE
RELEASE SHALL SPECIFICALLY RELATE TO ALL OF EXECUTIVE’S RIGHTS AND CLAIMS IN
EXISTENCE AT THE TIME OF SUCH EXECUTION RELATING TO EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY, BUT SHALL NOT INCLUDE (I) EXECUTIVE’S RIGHTS UNDER THIS AGREEMENT;
(II) EXECUTIVE’S RIGHTS UNDER ANY EMPLOYEE BENEFIT PLAN SPONSORED BY THE
COMPANY; OR (III) EXECUTIVE’S RIGHTS TO INDEMNIFICATION UNDER THE COMPANY’S
BYLAWS OR OTHER GOVERNING INSTRUMENTS OR UNDER ANY AGREEMENT ADDRESSING SUCH
SUBJECT MATTER BETWEEN EXECUTIVE AND THE COMPANY OR UNDER ANY MERGER OR
ACQUISITION AGREEMENT ADDRESSING SUCH SUBJECT MATTER; (IV) EXECUTIVE’S RIGHTS OF
INSURANCE UNDER ANY LIABILITY POLICY COVERING THE COMPANY’S OFFICERS OR
(V) CLAIMS WHICH EXECUTIVE MAY NOT RELEASE AS A MATTER OF LAW, INCLUDING, BUT
NOT LIMITED TO, INDEMNIFICATION CLAIMS UNDER APPLICABLE LAW.  IT IS UNDERSTOOD
THAT EXECUTIVE HAS TWENTY-ONE (21) DAYS AFTER RECEIPT OF THE FORM OF RELEASE
FROM THE COMPANY TO CONSIDER WHETHER TO EXECUTE SUCH EMPLOYEE RELEASE AND
EXECUTIVE MAY REVOKE SUCH EMPLOYEE RELEASE WITHIN SEVEN (7) DAYS AFTER EXECUTION
OF SUCH EMPLOYEE RELEASE.  IN THE EVENT THAT THE EXECUTIVE HAS NOT RECEIVED A
FORM OF RELEASE FROM THE COMPANY BY THE TENTH (10TH) DAY FOLLOWING THE
TERMINATION EVENT, THE EXECUTIVE MAY EXECUTE THE FORM OF RELEASE ATTACHED HERETO
AS EXHIBIT A AND THAT SHALL BE DEEMED ACCEPTABLE TO THE COMPANY.  IN THE EVENT
EXECUTIVE DOES NOT EXECUTE SUCH EMPLOYEE RELEASE WITHIN THE TWENTY-ONE (21) DAY
PERIOD, OR IF EXECUTIVE REVOKES SUCH EMPLOYEE RELEASE WITHIN THE SEVEN (7) DAY
PERIOD, NO BENEFITS SHALL BE PAYABLE UNDER THIS AGREEMENT AND THIS AGREEMENT
SHALL BE NULL AND VOID.  NOTHING IN THIS AGREEMENT SHALL LIMIT THE SCOPE OR TIME
OF APPLICABILITY OF SUCH EMPLOYEE RELEASE ONCE IT IS EXECUTED AND NOT TIMELY
REVOKED.


 


4.4                               PARACHUTE PAYMENTS.  IN THE EVENT THAT THE ANY
PAYMENTS OR BENEFITS RECEIVED OR TO BE RECEIVED BY EXECUTIVE PURSUANT TO THIS
AGREEMENT OR OTHERWISE (I) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE MEANING OF
SECTION 280G OF THE CODE AND (II) BUT FOR THIS SECTION 4.4, WOULD BE SUBJECT TO
THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE, THEN THE EXECUTIVE’S
BENEFITS UNDER THIS AGREEMENT SHALL BE PAYABLE EITHER: (A) IN FULL, OR (B) AS TO
SUCH LESSER AMOUNT WHICH WOULD RESULT IN NO PORTION OF SUCH PAYMENTS OR BENEFITS
BEING SUBJECT TO THE EXCISE TAX UNDER SECTION 4999 OF THE CODE, WHICHEVER OF THE
FOREGOING AMOUNTS, TAKING INTO ACCOUNT THE APPLICABLE FEDERAL, STATE AND LOCAL
INCOME TAXES AND THE EXCISE TAX IMPOSED BY SECTION 4999, RESULTS IN THE RECEIPT
BY THE EXECUTIVE ON AN AFTER-TAX BASIS, OF THE GREATEST AMOUNT OF BENEFITS UNDER
THIS AGREEMENT, NOTWITHSTANDING THAT ALL OR SOME PORTION OF SUCH BENEFITS MAY BE
TAXABLE UNDER SECTION 4999 OF THE CODE.  IN THE EVENT THAT A LESSER AMOUNT IS
PAID UNDER CLAUSE (B) ABOVE, THEN THE ELEMENTS OF THE EXECUTIVE’S PAYMENTS
HEREUNDER SHALL BE REDUCED IN SUCH ORDER AS THE COMPANY DETERMINES, IN ITS SOLE
DISCRETION, HAS THE LEAST ECONOMIC DETRIMENT TO THE EXECUTIVE.  TO THE EXTENT
THE ECONOMIC IMPACT OF REDUCING PAYMENTS FROM ONE OR MORE ELEMENTS IS
EQUIVALENT, THE REDUCTION SHALL BE MADE PRORATA BY THE COMPANY IN ITS SOLE
DISCRETION.


 


4.5                               AMENDMENT OR TERMINATION OF THIS AGREEMENT. 
THE COMPANY MAY MAKE AMENDMENTS TO THIS AGREEMENT WITHOUT THE CONSENT OF THE
EXECUTIVE WHICH ARE NON-MATERIAL AND WHICH ARE NOT ADVERSE TO THE EXECUTIVE TO
THE EXTENT NECESSARY OR ADVISABLE TO COMPLY WITH LAWS.  ANY OTHER CHANGES TO OR,
TERMINATIONS OF THIS AGREEMENT MAY BE MADE ONLY UPON THE MUTUAL WRITTEN CONSENT
OF THE COMPANY AND EXECUTIVE; PROVIDED, HOWEVER, THAT ONLY PRIOR TO THE
SECTION 1.2 DATE, THE COMPANY MAY UNILATERALLY TERMINATE THIS AGREEMENT
FOLLOWING EIGHTEEN (18) MONTHS’ PRIOR WRITTEN NOTICE TO EXECUTIVE, AND ON OR
FOLLOWING THE SECTION 1.2 DATE THIS AGREEMENT MAY NOT BE TERMINATED.   IF THE
COMPANY MAKES ANY CHANGES TO THIS AGREEMENT PURSUANT TO THE FIRST SENTENCE OF
THIS SECTION 4.5 IT SHALL PROVIDE PROMPT WRITTEN NOTICE AND A COPY OF SUCH
CHANGE TO THE EXECUTIVE.

 

7

--------------------------------------------------------------------------------



 


ARTICLE V.

OTHER RIGHTS AND BENEFITS NOT AFFECTED


 


5.1                               NONEXCLUSIVITY.  NOTHING IN THE AGREEMENT
SHALL PREVENT OR LIMIT EXECUTIVE’S CONTINUING OR FUTURE PARTICIPATION IN ANY
BENEFIT, BONUS, INCENTIVE OR OTHER PLANS, PROGRAMS, POLICIES OR PRACTICES
PROVIDED BY THE COMPANY AND FOR WHICH EXECUTIVE MAY OTHERWISE QUALIFY, NOR SHALL
ANYTHING HEREIN LIMIT OR OTHERWISE AFFECT SUCH RIGHTS AS EXECUTIVE MAY HAVE
UNDER ANY STOCK OPTION OR OTHER AGREEMENTS WITH THE COMPANY; PROVIDED, HOWEVER,
THAT IN ACCORDANCE WITH SECTION 4.1, ANY BENEFITS PROVIDED HEREUNDER SHALL BE IN
LIEU OF ANY OTHER SEVERANCE BENEFITS TO WHICH EXECUTIVE MAY OTHERWISE BE
ENTITLED, INCLUDING WITHOUT LIMITATION, UNDER ANY EMPLOYMENT CONTRACT OR
SEVERANCE PLAN.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, AMOUNTS WHICH
ARE VESTED BENEFITS OR WHICH EXECUTIVE IS OTHERWISE ENTITLED TO RECEIVE UNDER
ANY PLAN, POLICY, PRACTICE OR PROGRAM OF THE COMPANY AT OR SUBSEQUENT TO THE
DATE OF A TERMINATION EVENT SHALL BE PAYABLE IN ACCORDANCE WITH SUCH PLAN,
POLICY, PRACTICE OR PROGRAM.


 


5.2                               EMPLOYMENT STATUS.  THIS AGREEMENT DOES NOT
CONSTITUTE A CONTRACT OF EMPLOYMENT OR IMPOSE ON EXECUTIVE ANY OBLIGATION TO
REMAIN AS AN EMPLOYEE, OR IMPOSE ON THE COMPANY ANY OBLIGATION (I) TO RETAIN
EXECUTIVE AS AN EMPLOYEE, (II) TO CHANGE THE STATUS OF EXECUTIVE AS AN AT-WILL
EMPLOYEE, OR (III) TO CHANGE THE COMPANY’S POLICIES REGARDING TERMINATION OR
ALTERATION OF EMPLOYMENT.


 


ARTICLE VI.

NON-ALIENATION OF BENEFITS


 

No benefit hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to do so
shall be void.

 


ARTICLE VII.

DEFINITIONS


 

For purposes of the Agreement, the following terms shall have the meanings set
forth below:

 


7.1                               “AGREEMENT” MEANS THIS CHANGE OF CONTROL
SEVERANCE AGREEMENT.


 


7.2                               “BASE SALARY” MEANS EXECUTIVE’S ANNUAL SALARY
(EXCLUDING BONUS, ANY OTHER INCENTIVE OR OTHER PAYMENTS AND STOCK OPTION
EXERCISES) FROM THE COMPANY AT THE TIME OF THE OCCURRENCE OF THE CHANGE OF
CONTROL OR A TERMINATION EVENT, WHICHEVER IS GREATER.


 


7.3                               “CAUSE” MEANS MISCONDUCT, INCLUDING BUT NOT
LIMITED TO: (I) CONVICTION OF ANY FELONY OR ANY CRIME INVOLVING MORAL TURPITUDE
OR DISHONESTY WHICH HAS A MATERIAL ADVERSE EFFECT ON THE COMPANY’S BUSINESS OR
REPUTATION; (II) REPEATED UNEXPLAINED OR UNJUSTIFIED ABSENCES FROM THE COMPANY;
(III) REFUSAL OR WILLFUL FAILURE TO ACT IN ACCORDANCE WITH ANY SPECIFIC LAWFUL
DIRECTION OR ORDER OF THE COMPANY OR STATED WRITTEN POLICY OF THE COMPANY WHICH
HAS A MATERIAL ADVERSE EFFECT ON THE COMPANY’S BUSINESS OR REPUTATION; (IV) A
MATERIAL AND WILLFUL VIOLATION OF ANY STATE OR FEDERAL LAW WHICH IF MADE PUBLIC
WOULD MATERIALLY INJURE THE BUSINESS OR REPUTATION

 

8

--------------------------------------------------------------------------------



 


OF THE COMPANY AS REASONABLY DETERMINED BY THE BOARD; (V) PARTICIPATION IN A
FRAUD OR ACT OF DISHONESTY AGAINST THE COMPANY WHICH HAS A MATERIAL ADVERSE
EFFECT ON THE COMPANY’S BUSINESS OR REPUTATION; (VI) CONDUCT BY EXECUTIVE WHICH
THE BOARD DETERMINES DEMONSTRATES GROSS UNFITNESS TO SERVE; OR
(VII) INTENTIONAL, MATERIAL VIOLATION BY EXECUTIVE OF ANY CONTRACT BETWEEN
EXECUTIVE AND THE COMPANY OR ANY STATUTORY DUTY OF EXECUTIVE TO THE COMPANY THAT
IS NOT CORRECTED WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE TO EXECUTIVE
THEREOF.   WHETHER OR NOT THE ACTIONS OR OMISSIONS OF EXECUTIVE CONSTITUTE
“CAUSE” WITHIN THE MEANING OF THIS SECTION 7.3 SHALL BE DECIDED BY THE BOARD
BASED UPON A REASONABLE GOOD FAITH INVESTIGATION AND DETERMINATION.  PHYSICAL OR
MENTAL DISABILITY SHALL NOT CONSTITUTE “CAUSE.”


 


7.4                               “CHANGE OF CONTROL” MEANS THE OCCURRENCE OF
ANY OF THE FOLLOWING EVENTS:


 

(I)                                     THE SALE, EXCHANGE, LEASE OR OTHER
DISPOSITION OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE CONSOLIDATED ASSETS
OF THE COMPANY TO A PERSON OR GROUP (AS SUCH TERMS ARE DEFINED OR DESCRIBED IN
SECTIONS 3(A)(9) AND 13(D)(3) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “EXCHANGE ACT”)) WHICH WILL CONTINUE THE BUSINESS OF THE COMPANY IN THE
FUTURE; OR

 

(II)                                  A MERGER OR CONSOLIDATION INVOLVING THE
COMPANY IN WHICH THE SHAREHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH
MERGER OR CONSOLIDATION ARE NOT THE BENEFICIAL OWNERS (WITHIN THE MEANING OF
RULES 13D-3 AND 13D-5 PROMULGATED UNDER THE EXCHANGE ACT) OF MORE THAN 75% OF
THE TOTAL VOTING POWER OF THE OUTSTANDING VOTING SECURITIES OF THE CORPORATION
RESULTING FROM SUCH TRANSACTION IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR
OWNERSHIP OF THE TOTAL VOTING POWER OF THE OUTSTANDING VOTING SECURITIES OF THE
COMPANY IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION; OR

 

(iii)                               The acquisition of beneficial ownership
(within the meaning of Rules 13d-3 and 13d-5 promulgated under the Exchange Act)
of at least 25% of the total voting power of the outstanding voting securities
of the Company by a person or group (as such terms are defined or described in
Sections 3(a)(9) and 13(d)(3) of the Exchange Act).

 


7.5                               “COMPANY” MEANS AGILENT TECHNOLOGIES, INC., A
DELAWARE CORPORATION, AND ANY SUCCESSOR THERETO.


 


7.6                               “GOOD REASON” MEANS (I) A MORE THAN $10,000
REDUCTION OF EXECUTIVE’S RATE OF COMPENSATION AS IN EFFECT IMMEDIATELY PRIOR TO
THE EFFECTIVE DATE OF THIS AGREEMENT OR IN EFFECT IMMEDIATELY PRIOR TO THE
OCCURRENCE OF A CHANGE OF CONTROL, WHICHEVER IS GREATER, OTHER THAN REDUCTIONS
IN BASE SALARY THAT APPLY BROADLY TO EMPLOYEES OF THE COMPANY OR REDUCTIONS DUE
TO VARYING METRICS AND ACHIEVEMENT OF PERFORMANCE GOALS FOR DIFFERENT PERIODS
UNDER VARIABLE PAY PROGRAMS; (II) EITHER (A) FAILURE TO PROVIDE A PACKAGE OF
BENEFITS WHICH, TAKEN AS A WHOLE, PROVIDES SUBSTANTIALLY SIMILAR BENEFITS TO
THOSE IN WHICH THE EXECUTIVE IS ENTITLED TO PARTICIPATE IMMEDIATELY PRIOR TO THE
OCCURRENCE OF THE CHANGE OF CONTROL (EXCEPT THAT EMPLOYEE CONTRIBUTIONS MAY BE
RAISED TO THE EXTENT OF ANY COST INCREASES IMPOSED BY THIRD PARTIES) OR (B) ANY
ACTION BY THE COMPANY WHICH WOULD SIGNIFICANTLY AND ADVERSELY AFFECT EXECUTIVE’S
PARTICIPATION OR REDUCE EXECUTIVE’S BENEFITS UNDER ANY OF SUCH PLANS IN
EXISTENCE THE DAY PRIOR TO THE CHANGE OF CONTROL, OTHER THAN CHANGES THAT APPLY
BROADLY TO EMPLOYEES OF THE COMPANY; (III) CHANGE IN EXECUTIVE’S DUTIES,
RESPONSIBILITIES, AUTHORITY, JOB TITLE, OR REPORTING RELATIONSHIPS RESULTING IN
A SIGNIFICANT DIMINUTION OF POSITION, EXCLUDING FOR THIS PURPOSE AN ISOLATED,
INSUBSTANTIAL AND INADVERTENT ACTION NOT TAKEN IN BAD FAITH WHICH IS REMEDIED BY
THE COMPANY

 

9

--------------------------------------------------------------------------------



 


WITHIN THIRTY (30) DAYS AFTER NOTICE THEREOF IS GIVEN BY EXECUTIVE; (IV) REQUEST
THAT EXECUTIVE RELOCATE TO A WORKSITE THAT IS MORE THAN 35 MILES FROM HIS PRIOR
WORKSITE, UNLESS EXECUTIVE ACCEPTS SUCH RELOCATION OPPORTUNITY; (V) FAILURE OR
REFUSAL OF A SUCCESSOR TO THE COMPANY TO ASSUME THE COMPANY’S OBLIGATIONS UNDER
THIS AGREEMENT, AS PROVIDED IN SECTION 8.7; OR (VI) MATERIAL BREACH BY THE
COMPANY OR ANY SUCCESSOR TO THE COMPANY OF ANY OF THE MATERIAL PROVISIONS OF
THIS AGREEMENT.  FOR PURPOSES OF CLAUSE (III) OF THE IMMEDIATELY PRECEDING
SENTENCE, EXECUTIVE’S DUTIES, RESPONSIBILITIES, AUTHORITY, JOB TITLE OR
REPORTING RELATIONSHIPS SHALL NOT BE CONSIDERED TO BE SIGNIFICANTLY DIMINISHED
(AND THEREFORE SHALL NOT CONSTITUTE “GOOD REASON”) SO LONG AS EXECUTIVE
CONTINUES TO PERFORM SUBSTANTIALLY THE SAME FUNCTIONAL ROLE FOR THE COMPANY AS
EXECUTIVE PERFORMED IMMEDIATELY PRIOR TO THE OCCURRENCE OF THE CHANGE OF
CONTROL, EVEN IF THE COMPANY BECOMES A SUBSIDIARY OR DIVISION OF ANOTHER ENTITY.


 


7.7                               “TARGET BONUS” MEANS THAT AMOUNT (EXPRESSED AS
A PERCENTAGE OF EXECUTIVE’S BASE SALARY) EQUAL TO EXECUTIVE’S “TARGET BONUS” AS
DEFINED UNDER THE COMPANY’S PERFORMANCE-BASED COMPENSATION PLAN FOR COVERED
EMPLOYEES (OR THE COMPARABLE TERM OR STANDARD UNDER THE COMPANY’S CASH INCENTIVE
PLAN IN EFFECT AT THE TIME OF EXECUTIVE’S TERMINATION EVENT IF THE
PERFORMANCE-BASED COMPENSATION PLAN FOR COVERED EMPLOYEES IS NO LONGER IN EFFECT
AT SUCH TIME) AS SET FOR THE EXECUTIVE BY THE COMPENSATION COMMITTEE OF THE
BOARD OF DIRECTORS OR OTHER AUTHORIZED BODY, COVERING THE TWELVE-MONTH PERIOD
ENDING AT THE END OF THE PERFORMANCE PERIOD DURING WHICH THE EXECUTIVE’S
TERMINATION EVENT OCCURS.


 


7.8                               “TERMINATION EVENT” MEANS AN INVOLUNTARY
TERMINATION OF EMPLOYMENT DESCRIBED IN SECTION 2.1(A) OR A VOLUNTARY TERMINATION
OF EMPLOYMENT DESCRIBED IN SECTION 2.2(A).


 


7.9                               TERMINATION OF EMPLOYMENT FOR PURPOSED OF THIS
AGREEMENT MEANS A SEPARATION FROM SERVICE WITHIN THE MEANING OF TREASURY
REGULATION § 1.409A-1(H).  THE EXECUTIVE SHALL NOT BE DEEMED TO HAVE SEPARATED
FROM SERVICE IF THE EXECUTIVE CONTINUES TO PROVIDE SERVICES TO THE COMPANY AT AN
ANNUAL RATE THAT IS FIFTY PERCENT OR MORE OF THE SERVICES RENDERED, ON AVERAGE,
DURING THE IMMEDIATELY PRECEDING THREE FULL YEARS OF EMPLOYMENT WITH THE COMPANY
(OR IF EMPLOYED BY THE COMPANY LESS THAN THREE YEARS, SUCH LESSER PERIOD);
PROVIDED, HOWEVER, THAT A SEPARATION FROM SERVICE WILL BE DEEMED TO HAVE
OCCURRED IF THE EXECUTIVE SERVICE WITH THE COMPANY IS REDUCED TO AN ANNUAL RATE
THAT IS LESS THAN TWENTY PERCENT OF THE SERVICES RENDERED, ON AVERAGE, DURING
THE IMMEDIATELY PRECEDING THREE FULL YEARS OF EMPLOYMENT WITH THE COMPANY (OR IF
EMPLOYED BY THE COMPANY LESS THAN THREE YEARS, SUCH LESSER PERIOD). FOR PURPOSES
OF THIS SECTION 7.9 ONLY AND FOR DETERMINING WHETHER A EXECUTIVE HAS EXPERIENCED
A SEPARATION FROM SERVICE, THE “COMPANY” SHALL MEAN THE COMPANY AND ITS
AFFILIATES THAT ARE TREATED AS A SINGLE EMPLOYER UNDER SECTION 414(B) OR (C) OF
THE CODE.


 


ARTICLE VIII.

GENERAL PROVISIONS


 


8.1                               NOTICES.  ANY NOTICES PROVIDED HEREUNDER MUST
BE IN WRITING AND SUCH NOTICES OR ANY OTHER WRITTEN COMMUNICATION SHALL BE
DEEMED EFFECTIVE UPON THE EARLIER OF PERSONAL DELIVERY (INCLUDING PERSONAL
DELIVERY BY TELEX OR FACSIMILE) OR THE THIRD DAY AFTER MAILING BY FIRST CLASS
MAIL, TO THE COMPANY AT ITS PRIMARY OFFICE LOCATION AND TO EXECUTIVE AT
EXECUTIVE’S ADDRESS AS LISTED IN THE COMPANY’S PAYROLL RECORDS.  ANY PAYMENTS
MADE BY THE COMPANY TO EXECUTIVE

 

10

--------------------------------------------------------------------------------


 


UNDER THE TERMS OF THIS AGREEMENT SHALL BE DELIVERED TO EXECUTIVE EITHER IN
PERSON OR AT SUCH ADDRESS AS LISTED IN THE COMPANY’S PAYROLL RECORDS.


 


8.2                               SEVERABILITY.  IT IS THE INTENT OF THE PARTIES
TO THIS AGREEMENT THAT WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT WILL
BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY WILL NOT AFFECT
ANY OTHER PROVISION OR ANY OTHER JURISDICTION, BUT THIS AGREEMENT WILL BE
REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID,
ILLEGAL OR UNENFORCEABLE PROVISIONS HAD NEVER BEEN CONTAINED HEREIN.


 


8.3                               WAIVER.  IF EITHER PARTY SHOULD WAIVE ANY
BREACH OF ANY PROVISIONS OF THIS AGREEMENT, THAT PARTY SHALL NOT THEREBY BE
DEEMED TO HAVE WAIVED ANY PRECEDING OR SUCCEEDING BREACH OF THE SAME OR ANY
OTHER PROVISION OF THIS AGREEMENT.


 


8.4                               COMPLETE AGREEMENT.  THIS AGREEMENT, INCLUDING
EXHIBIT A, CONSTITUTES THE ENTIRE AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY
AND IT IS THE COMPLETE, FINAL, AND EXCLUSIVE EMBODIMENT OF THEIR AGREEMENT WITH
REGARD TO THIS SUBJECT MATTER.  IT IS ENTERED INTO WITHOUT RELIANCE ON ANY
PROMISE OR REPRESENTATION OTHER THAN THOSE EXPRESSLY CONTAINED HEREIN.


 


8.5                               COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN SEPARATE COUNTERPARTS, ANY ONE OF WHICH NEED NOT CONTAIN SIGNATURES OF MORE
THAN ONE PARTY, BUT ALL OF WHICH TAKEN TOGETHER WILL CONSTITUTE ONE AND THE SAME
AGREEMENT.


 


8.6                               HEADINGS.  THE HEADINGS OF THE ARTICLES AND
SECTIONS HEREOF ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NEITHER BE DEEMED TO
CONSTITUTE A PART HEREOF NOR TO AFFECT THE MEANING THEREOF.


 


8.7                               SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS
INTENDED TO BIND AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE AND
THE COMPANY, AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS AND
ADMINISTRATORS, EXCEPT THAT EXECUTIVE MAY NOT DELEGATE ANY OF EXECUTIVE’S DUTIES
HEREUNDER AND MAY NOT ASSIGN ANY OF EXECUTIVE’S RIGHTS HEREUNDER WITHOUT THE
WRITTEN CONSENT OF THE COMPANY, WHICH CONSENT SHALL NOT BE WITHHELD
UNREASONABLY.  ANY SUCCESSOR TO THE COMPANY (WHETHER DIRECT OR INDIRECT AND
WHETHER BY PURCHASE, MERGER, CONSOLIDATION, LIQUIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS AND/OR ASSETS SHALL ASSUME THE
COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT AS THE COMPANY WOULD BE REQUIRED TO PERFORM SUCH OBLIGATIONS IN THE
ABSENCE OF A SUCCESSION.  FOR ALL PURPOSES UNDER THIS AGREEMENT, THE TERM
“COMPANY” SHALL INCLUDE ANY SUCCESSOR TO THE COMPANY’S BUSINESS AND/OR ASSETS,
WHETHER OR NOT SUCH SUCCESSOR EXECUTES AND DELIVERS AN ASSUMPTION AGREEMENT
REFERRED TO IN THE PRECEDING SENTENCE OR BECOMES BOUND BY THE TERMS OF THIS
AGREEMENT BY OPERATION OF LAW OR OTHERWISE.


 


8.8                               ATTORNEY FEES.  IF EITHER PARTY HERETO BRINGS
ANY ACTION TO ENFORCE SUCH PARTY’S RIGHTS HEREUNDER, THE PREVAILING PARTY IN ANY
SUCH ACTION SHALL BE ENTITLED TO RECOVER SUCH PARTY’S REASONABLE ATTORNEYS’ FEES
AND COSTS INCURRED IN CONNECTION WITH SUCH ACTION.


 


8.9                               ARBITRATION.  IN ORDER TO ENSURE RAPID AND
ECONOMICAL RESOLUTION OF ANY DISPUTE WHICH MAY ARISE UNDER THIS AGREEMENT,
EXECUTIVE AND THE COMPANY AGREE THAT ANY AND ALL DISPUTES OR CONTROVERSIES,
ARISING FROM OR REGARDING THE INTERPRETATION, PERFORMANCE, ENFORCEMENT

 

11

--------------------------------------------------------------------------------



 


OR TERMINATION OF THIS AGREEMENT SHALL SUBMITTED TO JAMS FOR NON-BINDING
MEDIATION.  IF COMPLETE AGREEMENT CANNOT BE REACHED WITHIN 60 DAYS AFTER THE
DATE OF SUBMISSION TO MEDIATION, ANY REMAINING ISSUES WILL BE SUBMITTED TO JAMS
TO BE RESOLVED BY FINAL AND BINDING ARBITRATION UNDER THE JAMS ARBITRATION
RULES AND PROCEDURES FOR EMPLOYMENT DISPUTES.  THE REFERENCE TO JAMS SHALL REFER
TO ANY SUCCESSOR TO JAMS, IF APPLICABLE.  BY ENTERING INTO THIS AGREEMENT, THE
COMPANY AND EXECUTIVE ACKNOWLEDGE THAT THEY ARE WAIVING THEIR RIGHT TO JURY
TRIAL OF ANY DISPUTE COVERED BY THIS AGREEMENT.


 


8.10                        CHOICE OF LAW.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY
THE LAW OF THE STATE OF CALIFORNIA.


 


8.11                        CONSTRUCTION OF AGREEMENT.  IN THE EVENT OF A
CONFLICT BETWEEN THE TEXT OF THE AGREEMENT AND ANY SUMMARY, DESCRIPTION OR OTHER
INFORMATION REGARDING THE AGREEMENT, THE TEXT OF THE AGREEMENT SHALL CONTROL.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
day and year written above.

 

 

Agilent Technologies, Inc.,

 

 

 EXECUTIVE

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 Signature

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

Title:

 

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

GENERAL RELEASE AND AGREEMENT

 

This General Release and Agreement (the “Agreement”) is made and entered into by
                  (“Executive”).  The Agreement is part of an agreement between
Executive and Agilent Technologies, Inc. (“Agilent’) to terminate Executive’s
employment with Agilent on terms that are satisfactory both to Agilent and to
Executive.  Therefore, Executive agrees as follows:

 

1.                                       Executive agrees to attend a Functional
Exit Interview on                         , 20     at which time all company
property and identification will be turned in and the appropriate personnel
documents will be executed.  Thereafter, Executive agrees to do such other acts
as may be reasonably requested by Agilent in order to effectuate the terms of
this agreement.  Executive agrees to remove all personal effects from his
current office within seven days of signing this agreement and in any event not
later than                       , 20    .

 

2.                                       Executive agrees not to make any public
statement or statements to the press concerning Agilent, its business
objectives, its management practices, or other sensitive information without
first receiving Agilent’s written approval.  Executive further agrees to take no
action which would cause Agilent or its employees or agents any embarrassment or
humiliation or otherwise cause or contribute to Agilent’s or any such person’s
being held in disrepute by the general public or Agilent’s employees, clients,
or customers.

 

3.                                       Executive, on behalf of Executive’s
heirs, estate, executors, administrators, successors and assigns does fully
release, discharge, and agree to hold harmless Agilent, its officers, agents,
employees, attorneys, subsidiaries, affiliated companies, successors and assigns
from all actions, causes of action, claims, judgments, obligations, damages,
liabilities, costs, or expense of whatsoever kind and character which he may
have, including but not limited to;

 

a.                                       any claims relating to employment
discrimination on account of race, sex, age, national origin, creed, disability,
or other basis, whether or not arising under the Federal Civil Rights Acts, the
Age Discrimination in Employment Act, California Fair Employment and Housing
Act, the Rehabilitation Act of 1973, the Americans With Disabilities Act, any
amendments to the foregoing laws, or any other federal, state, county,
municipal, or other law, statute, regulation or order relating to employment
discrimination;

 

b.                                      any claims relating to pay or leave of
absence arising under the Fair Labor Standards Act, the Family Medical Leave
Act, and any similar laws enacted in California;

 

c.                                       any claims for reemployment, salary,
wages, bonuses, vacation pay, stock options, acquired rights, appreciation from
stock options, stock appreciation rights, benefits or other compensation of any
kind;

 

1

--------------------------------------------------------------------------------


 

d.                                      any claims relating to, arising out of,
or connected with Executive’s employment with Agilent, whether or not the same
be based upon any alleged violation of public policy; compliance (or lack
thereof) with any internal Agilent policy, procedure, practice or guideline; or
any oral, written. express, and/or implied employment contract or agreement, or
the breach of any terms thereof, including but not limited to, any implied
covenant of good faith and fair dealing; or any federal, state, county or
municipal law, statute, regulation, or order whether or not relating to labor or
employment; and

 

e.                                 any claims relating to, arising out of, or
connected with any other matter or event occurring prior to the execution of
this Agreement whether or not brought before any judicial, administrative, or
other tribunal.

 

The foregoing release shall not apply to (i) Executive’s rights under the
Amended and Restated Change of Control Severance Agreement between Executive and
the Company; (ii) Executive’s rights under any employee benefit plan sponsored
by the Company; (iii) Executive’s rights to indemnification under the Company’s
bylaws or other governing instruments or under any agreement addressing such
subject matter between Executive and the Company or under any merger or
acquisition agreement addressing such subject matter; (iv) Executive’s rights of
insurance under any liability policy covering the Company’s officers or
(v) claims which Executive may not release as a matter of law, including, but
not limited to, indemnification claims under applicable law.

 

4.                                       Executive represents and warrants that
Executive has not assigned any such claim or authorized any other person or
entity to assert such claim on Executive’s behalf.  Further, Executive agrees
that under this Agreement Executive waives any claim for damages incurred at any
time in the future because of alleged continuing effects of past wrongful
conduct involving any such claims and any right to sue for injunctive relief
against the alleged continuing effects of past wrongful conduct involving such
claims.

 

5.                                       In entering into this Agreement, the
parties have intended that this Agreement be a full and final settlement of all
matters, whether or not presently disputed, that could have arisen between them.

 

6.                                       Executive understands and expressly
agrees that this Agreement extends to all claims of every nature and kind
whatsoever, known or unknown, suspected or unsuspected, past or present and all
rights under Section 1542 of the California Civil Code and/or any similar
statute or law or any other jurisdiction are hereby expressly waived.  Such
section reads as follows:

 

“Section 1542.  A general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him must have materially affected his settlement with
the debtor.”

 

2

--------------------------------------------------------------------------------


 

7.                                       It is expressly agreed that the claims
released pursuant to this Agreement include all claims against individual
employees of Agilent, whether or not such employees were acting within the
course and scope of their employment.

 

8.                                       Executive understands and agrees that,
as a condition of this Agreement, Executive shall not be entitled to any
employment (including employment as an independent contractor or otherwise) with
Agilent, its subsidiaries or related companies, or any successor, and Executive
hereby waives any right, or alleged right, of employment or re-employment with
Agilent.  Executive further agrees not to apply for employment with Agilent in
the future and not to institute or join any action, lawsuit or proceeding
against Agilent, its subsidiaries, related companies or successors for any
failure to employ Executive.  In the event Executive should secure such
employment, it is agreed that such employment is voidable without cause in the
sole discretion of Agilent.  After terminating Executive’s employment, should
Executive become employed by another company which Agilent merges with or
acquires after the date of this Agreement, Executive may continue such
employment only if Agilent makes offers of employment to all employees of the
acquired or merged company.

 

9.                                       Executive agrees that the terms, amount
and fact of settlement shall be confidential until Agilent Technologies needs to
make any required disclosure of any agreements between Agilent and Executive. 
Therefore, except as may be necessary to enforce the rights contained herein in
an appropriate legal proceeding or as may be necessary to receive professional
services from, an attorney, accountant, or other professional adviser in order
for such adviser to render professional services, Executive agrees not to
disclose any information concerning these arrangements to anyone, including, but
not limited to, past, present and future employees of Agilent, until such time
of the public filings.

 

10.                                 At Agilent’s request, Executive shall
cooperate fully in connection with any legal matter, proceeding or action
relating to Agilent.

 

11.                                 The terms of this Agreement are intended by
the parties as a final expression of their agreement with respect to such terms
as are included in this Agreement and may not be contradicted by evidence of any
prior or contemporaneous agreement.  The parties further intend that this
Agreement constitutes the complete and exclusive statement of its terms and that
no extrinsic evidence whatsoever may be introduced in any judicial or other
proceeding, if any, involving this Agreement.  No modification of this Agreement
shall be effective unless in writing and signed by both parties hereto.

 

12.                                 It is further expressly agreed and
understood that Executive has not relied upon any advice from Agilent
Technologies, Inc. and/or its attorneys whatsoever as to the taxability, whether
pursuant to federal, state, or local income tax statutes or regulations or
otherwise, of the payments made hereunder and that Executive will be solely
liable for all tax obligations, if any, arising from payment of the sums
specified herein and shall hold Agilent Technologies, Inc. harmless from any tax
obligations arising from said payment.

 

13.                                 If there is any dispute arising out of or
related to this Agreement, which cannot be settled by good faith negotiation
between the parties, such dispute will be submitted to JAMS for non-binding
mediation.  If complete agreement cannot be reached within 60 days of

 

3

--------------------------------------------------------------------------------


 

submission to mediation, any remaining issues will be submitted to JAMS for
final and binding arbitration pursuant to JAMS Arbitration Rules and Procedures
for Employment Disputes.  The reference to JAMS shall refer to any successor to
JAMS, if applicable.  BY ENTERING INTO THIS AGREEMENT, EXECUTIVE ACKNOWLEDGES
THAT EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO JURY TRIAL OF ANY DISPUTE COVERED
BY THIS AGREEMENT.

 

4

--------------------------------------------------------------------------------


 

14.                                 The following notice is provided in
accordance with the provisions of Federal Law:

 

You have up to twenty-one days (21) days from the date this General Release and
Agreement is given to you in which to accept its terms, although you may accept
it any time within those twenty-one (21) days.  You are advised to consult with
an attorney regarding this Agreement.  You have the right to revoke your
acceptance of this Agreement at any time within seven (7) days from the date you
sign it, and this Agreement will not become effective and enforceable until this
seven (7) day revocation period has expired.  To revoke your acceptance, you
must send a written notice of revocation to Agilent Technologies, Inc.,
Attention: Senior Vice President and General Counsel located at 5301 Stevens
Creek Boulevard, MS 1A-11, Santa Clara, CA           by 5:00 p.m. on or before
the seventh day after you sign this Agreement.

 

EXECUTIVE FURTHER STATES THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT WITH
THE ATTORNEY OF EXECUTIVE’S CHOICE, THAT EXECUTIVE HAS CAREFULLY READ THIS
AGREEMENT, THAT EXECUTIVE HAS HAD AMPLE TIME TO REFLECT UPON AND CONSIDER ITS
CONSEQUENCES, THAT EXECUTIVE FULLY UNDERSTANDS ITS FINAL AND BINDING EFFECT,
THAT THE ONLY PROMISES MADE TO EXECUTIVE TO SIGN THIS AGREEMENT ARE THOSE STATED
ABOVE OR IN THAT CHANGE OF CONTROL SEVERANCE AGREEMENT BETWEEN AGILENT AND
EXECUTIVE, AND THAT EXECUTIVE IS SIGNING THIS AGREEMENT VOLUNTARILY.

 

IN WITNESS WHEREOF, this Agreement has been executed in duplicate originals on
the dates indicated below, and shall become effective as indicated above.

 

 

EXECUTIVE

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

 

5

--------------------------------------------------------------------------------
